DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are currently pending.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	Claims 2, 4, 9, 12, and all dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2 and 12: the term “arbitrary” (i.e. “an arbitrary signal,” at line 4) is a relative term which renders the claim(s) indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, this term is interpreted as an unspecified signal (i.e. “receiving a signal”).
The rationale set forth above regarding the method of claim 2 is applicable to the terminal of claim 12.

Regarding claim 4: the limitation “detecting a first synchronization signal and a second synchronization signal by using the group identification information” (lines 3-5) renders the claim 

Regarding claim 9: the claim includes the contingent limitation of not masking or masking with a zero “when the mask is applied to the at least a part of the CRC.” See MPEP 2111.04 (II). The claim is indefinite because it only includes contingent limitation(s). It should be emphasized that the claim is not indefinite for including a contingent limitation, but rather because of the absence of a positive limitation. This rejection will be withdrawn if the claim is amended to positively require the application of the mask to a part of the CRC, etc.

Claim Rejections - 35 USC § 102 & 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1 (hereinafter “Novlan”) or, in the alternative, under 35 U.S.C. 103 as obvious over Novlan, in view of U.S. Publication No. 2015/0043545 (hereinafter “Cheng”).     

Regarding claims 1 and 11: Novlan teaches a synchronization method of a terminal for groupcast in a wireless communication system, the synchronization method comprising: detecting a synchronization signal transmitted by a leader terminal in a group by using group identification information; and receiving system information of the group transmitted by the leader terminal (See, e.g., [0088] and [0107]-[0109]; a group leader send sync signals and system info using group information).
To the extent Novlan does not explicitly state the detecting terminal “using group identification information,” this feature is nevertheless taught in Cheng (See, e.g., [0022], [0034], and/or [0053]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Cheng, such as the signaling functionality, within the system of Novlan, in order to improve specify configuration(s). 
The rationale set forth above regarding the method of claim 1 is applicable to the terminal of claim 11.

Regarding claims 2 and 12: Novlan modified by Cheng further teaches wherein the detecting of the synchronization signal transmitted by the leader terminal in the group by using the group identification information comprises: receiving an arbitrary signal, and detecting the synchronization (See, e.g., Novlan [0088] and [0107]-[0109]; also Cheng [0022]). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.
The rationale set forth above regarding the method of claim 2 is applicable to the terminal of claim 12.

Regarding claims 3 and 4: Novlan modified by Cheng further teaches wherein the detecting of the synchronization signal transmitted by the leader terminal in the group from the arbitrary signal by using the group identification information comprises: detecting a first synchronization signal, and detecting a second synchronization signal by using the group identification information (i.e. claim 3); and wherein the detecting of the synchronization signal transmitted by the leader terminal in the group from the arbitrary signal by using the group identification information comprises detecting a first synchronization signal and a second synchronization signal by using the group identification information (i.e. claim 4) (See, e.g., Novlan [0207] and [0279]; also Cheng [0022], [0034], and/or [0053]). The motivation for modification set forth above regarding claim 1 is applicable to claims 3 and 4.

Regarding claims 5 and 13: Novlan modified by Cheng further teaches obtaining the group identification information (See, e.g., Novlan [0088] and [0107]-[0109]; also Cheng [0022]). The motivation for modification set forth above regarding claim 1 is applicable to claim 5.
The rationale set forth above regarding the method of claim 5 is applicable to the terminal of claim 13.

Regarding claims 6 and 14: Novlan modified by Cheng further teaches wherein the group identification information comprises a group identification (ID) (See, e.g., Novlan [0108]-[0110] and [0183]; also Cheng [0050]). The motivation for modification set forth above regarding claim 1 is applicable to claim 6.
The rationale set forth above regarding the method of claim 6 is applicable to the terminal of claim 14.

10.	Claims 7-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan, alternatively in view of Cheng, and in further view of U.S. Patent No. 9,154,922 (hereinafter “Kim”).

Regarding claims 7 and 15: Novlan modified by Cheng may teach or imply releasing a mask regarding a cyclic redundancy check (CRC) of information received via a physical broadcast channel by using the group identification information (See, e.g., Novlan [0343]). To the extent this feature is not inherent to or adequately taught within the system of Novlan modified by Cheng, it is nevertheless taught in Kim (See, e.g., col. 1, lines 40-55, col. 4, line 57-66, and col. 5, line 55 – col. 6, line 29). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Kim, such as the masking functionality, within the system of Novlan alternatively modified by Cheng, in order to improve resource allocation for group communication.
The rationale set forth above regarding the method of claim 7 is applicable to the terminal of claim 15.

Regarding claims 8 and 9: Novlan modified by Cheng and Kim further teaches wherein the mask is applied to at least a part of the CRC (i.e. claim 8); and wherein, when the mask is applied to (See, e.g., Kim col. 1, lines 40-55, col. 4, line 57-66, and col. 5, line 55 – col. 6, line 29). The motivation for modification set forth above regarding claim 7 is applicable to claims 8 and 9.

Regarding claim 10: Novlan modified by Cheng and Kim further teaches wherein the mask comprises a group ID (See, e.g., Kim col. 1, lines 40-55). The motivation for modification set forth above regarding claim 7 is applicable to claim 10.

Relevant Art
11.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This reference was cited in Applicant’s Information disclosure statement submitted November 12, 2020 (U.S. Patent Application Publications, cite no. 1).